Judgment, Supreme Court, Bronx County (Fred W. Eggert, J.), entered on August 16, 1993, which granted the petition to invalidate the designating petition of the appellant, unanimously affirmed, without costs.
What Judge Eggert intended with respect to service of his order to show cause is clear from his statement on the record that he simply intended an additional alternative to service by overnight mail, and not substitution of a more restrictive type of mailing. We are satisfied that any possible ambiguity in the order has been properly resolved. Concur—Rosenberger, J. P., Wallach, Asch and Rubin, JJ.